Appellants was convicted in the District Court of Lee County of transporting intoxicating liquor, and their punishment fixed at one year in the penitentiary.
The evidence seems ample to support the conviction and shows from the State's standpoint that they transported from a point in Lee county to Georgetown in Williamson County four gallons of whisky. They bought it from a man named Bodkin and claimed they had it sold for eighty dollars.
The indictment is in form which has heretofore often been held by us sufficient, and there was no error in overruling the motion to quash same. A special charge requesting the court to tell the jury that it is unlawful to transport liquor for purposes of sale and that the jury should acquit if they had a doubt as to whether such was the purpose of the transportation, was properly refused, as were all of the other special charges which appear in the record.
The verdict as originally returned was regarded as informal and was rewritten by the district attorney and then read to the jury, and the learned trial judge asked them and each of them if that was their verdict, to which they replied, yes. There was no error in this proceeding. The State witnesses in this cause are specifically removed from the character of accomplices, by statute.
No error appearing in the record, the judgment of the trial court will be affirmed.
Affirmed. *Page 107 
                          ON REHEARING.                         April 30, 1924.